Argued October 14, 1927.
This is an appeal by the husband of Sarah Curry, appellant, at No. 157, October T., 1927, of this court. The appellant here recovered a verdict for the loss of the services of his wife due to the injuries suffered by her through the alleged negligence of the defendant. The court below entered judgment for defendant n.o.v.
For the reasons stated in the opinion this day filed at No. 157, October T., 1927, the judgment in favor of the defendant is reversed and judgment is now entered for plaintiff on the verdict. *Page 21